Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 18 is objected to because of the following informalities:  In line three change “later” to “layer”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1 and 5 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 10 respectively of U.S. Patent No. 9,794,058. Although the claims at issue are not identical, they are not Patentable distinct from each other because the instant claims are phrased differently with fewer features to claim similar subject matter as that of the Patented Claims. Further, it would have been obvious to eliminate certain features from the Patented claims to make the claims broader in scope without deviating from the general scope of the invention. 

contrast of the Instant Claim 1 against the Patented Claim 1 is illustrated below;
Instant Case: 16/661,712
Patent: 9,794,058
1. A wireless network, comprising: an access point comprising a first physical layer counter, wherein the access point is arranged to encode and transmit a timing synchronization frame over the wireless network, the timing synchronization frame comprising a timestamp derived from the first physical layer counter; and 

a wireless device comprising a second physical layer counter, receiver circuitry and an interface, 



wherein the wireless device is arranged to receive the timing synchronization frame and decode the timestamp, control the second physical layer counter in dependence on the timestamp, 

and, responsive to receiving the timing synchronization frame, to output a signal from the interface for use by a synchronization function.


a wireless station comprising a second physical layer counter, a higher layer counter, and a clock interface coupled to the second physical layer counter and the higher layer counter, 

wherein the wireless station is arranged to receive the timing synchronization frame and decode the timestamp, control the second physical layer counter in dependence on the timestamp, 

and the clock interface is arranged to control the higher layer counter in dependence on the second physical layer counter.


The underlined differences emphasize either deletion or rewording that makes the Instant claim broader without deviating from the inventive concepts of the Patented Claim.
Similarly, Claim 5 is rejected against the Patented Claim 10 for similar reasoning’s as Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2,5 and 15-18 is/are rejected under pre-AIA  35 U.S.C. 102 a(1) as being anticipated by Bracha (US 2010/0118837 A1).

Claim 1, Bracha discloses  a wireless network (See Fig(s). 1 with transceivers 102, "piconet" is generally defined as a wireless personal area network that is composed of a group of wireless devices such as an " access terminal," an "access point” see ¶ 5) comprising:
 an access point comprising a first physical layer counter (see ¶ 74 an internal counter reset at the start of a superframe when a beacon signal is received from 102 See Fig(s).  1), wherein the access point is arranged to encode and transmit a timing synchronization frame over the wireless network (the transmission of synchronization packets containing piconet timing information may be used to help establish and maintain such mesh networks, see ¶ 39 and See Fig(s). 3), 
the timing synchronization frame comprising a timestamp derived from the first physical layer counter (in order to allow a receiving terminal to determine timing information (such as the start of a superframe) of the existing piconet, the sync packet may include a timestamp indicating when the sync packet is sent. The time stamp may be generated by the device sending the sync packet, for example, based on an internal counter see ¶ 74, See Fig(s). 6 block 620); and 
a wireless device comprising a second physical layer counter, receiver circuitry and an interface (again See Fig(s). 1, each small pico device acts as an access point and wireless receiver see ¶ 5 with its own counter); 
wherein the wireless device is arranged to receive the timing synchronization frame and decode the timestamp (claims 1, 7-8, receiving, from a first node in a first piconet, a first synchronization packet containing timing information regarding allocation of resources in the first piconet, see ¶ 10),
Fig(s).  5 block 520.  The time stamp may be generated by the device sending the sync packet, for example, based on an internal counter reset at the start of a superframe when a beacon signal is received See ¶ 74…and further.. time synchronization, frequency tracking, spread-spectrum processing, modulation and demodulation functions, and forward error correction is performed by the digital processor See Fig(s). 2 block 220, See ¶  51.).

Regarding Claim 2, Smith discloses  wherein the wireless device further comprises a further counter controlled by the synchronization function (See Fig(s).  5 block 520.  The time stamp may be generated by the device sending the sync packet, for example, based on an internal counter (which is interpreted as further counter) reset at the start of a superframe when a beacon signal is received See ¶ 74…and further.. time synchronization, frequency tracking, spread-spectrum processing, modulation and demodulation functions, and forward error correction is performed by the digital processor See Fig(s). 2, See ¶  51.).

Claim 5 recites features similar to Claim 1 and therefore rejected under same reasoning’s.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6,7,11,13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracha (US 2010/0118837 A1) in view of Foster et al (US 2012/0005517 A1) hereinafter as Foster.
Regarding Claim 6, Foster discloses  wherein the wireless device further comprises a second counter (See ¶ 249-250 configuring a second counter/timer function to generate a local clock transition signal at a predetermined time in the time domain of the USB device; [0250] wherein the second counter/timer function is clocked by the local oscillator). 
Having multiple counters reinforces the synchronization timing of the device with its peers and access points.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Foster within Bracha, so as to enhance overall network performance by properly synchronizing timing of user devices with the access points and neighboring users.

Regarding Claim 7 and 19, Foster discloses  wherein the signal is used to trigger the reading of the second counter (See ¶ 9. A trigger signal is usually used to start or end an operation at a set time. In the laser diode example, a trigger signal could be used to turn the modulated light output on or off). Reasons for combining same as for Claim 6.
Claim 11, Foster discloses  wherein the second counter is a software counter (See ¶ 45,  the microcontroller comprises circuitry to measure the interval between receptions of synchronization reference signals, such as in the form of a counter/timer (whether hardware, software or otherwise)). Reasons for combining same as for Claim 6.

Regarding Claim 13, Foster discloses  wherein the signal is used to trigger an update to a second counter ( See ¶ 131the frequency of the oscillator is measured and the predictive stage provides updated values of the tick count to maintain synchronicity of the local clock signal with reference clock of the second device). Reasons for combining same as for Claim 6.

Regarding Claim 15, Bracha discloses  wherein the wireless station is arranged to control the physical layer counter by updating the counter value with a value derived from the timestamp (See ¶ 95, each piconet coordinator may update its mapping of interference time slots of one or more neighboring piconets and avoid these interference time slots when allocating resources to its own devices, See Fig(s). 13 which illustrate interference zones that must be updated and therefore updating the counter values based on new timestamps as they arrive from other piconets).  

Regarding Claim 16, Bracha discloses  wherein the timing synchronization frame is a broadcast beacon frame (The beacon signals a start of a superframe and allows ¶ 5-6, 49).

Regarding Claim 17, Bracha discloses  wherein the broadcast beacon frame is a Wi-Fi TSF frame (time synchronization function (TSF), frequency tracking, spread-spectrum processing, modulation and demodulation functions, and forward error correction is performed by the digital processor See Fig(s). 2 block 220, See ¶  51.).

Regarding Claim 18, Bracha discloses  a method for performing synchronization at a wireless device comprising a physical layer having receiver circuitry and a counter and an interface connected to the physical later (a method and apparatus are disclosed for providing a microcontroller based synchronization and timing system See ¶ 9-10, with terminals having a variety of different types of physical layers (PHY) See ¶ 65), the method comprising:  2070852.000226-3 (IMA01-101621US3 1 10219.US4) 
at the receiver circuitry, repeatedly receiving and decoding a timing synchronization frame and a timestamp included therein (the receiver (See Fig(s). 1 with nodes Dev1A, Dev 1B etc.) includes receiving, from a first node in a first piconet, a synchronization packet containing timing information regarding allocation of resources in the first piconet, these packet transmissions are repeated as needed with a repeating time cycle See ¶ 64).
controlling the counter in dependence on the timestamp (See ¶ 74, The time stamp may be generated by the device sending the sync packet, for example, based on an internal counter reset at the start of a superframe when a beacon signal is received); time synchronization, frequency tracking, spread-spectrum processing, modulation and demodulation functions, and forward error correction is performed by the digital processor See Fig(s). 2 block 220, See ¶  51.).

Allowable Subject Matter
Claims 3-4,8-10,12,14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose wherein the wireless device is configured to use a signal from an interface to trigger the reading of the further counter and form a pair of values from a timestamp and the further counter reading for use in a synchronization function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/RAJ JAIN/Primary Examiner, Art Unit 2411